Citation Nr: 1632505	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  11-17 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial higher rating for adjustment disorder with mixed depression and anxiety, evaluated as 30 percent disabling prior to May 5, 2015, and 50 percent disabling thereafter. 

2.  Entitlement to an increased rating for neuropathy of the left lower extremity, evaluated as 30 percent disabling prior to October 1, 2015, 20 percent disabling from October 1, 2015 to January 29, 2016, and 10 percent disabling from January 29, 2016.  

3.  Entitlement to an increased rating for neuropathy of the left upper extremity, evaluated as 20 percent disabling prior to January 29, 2016, and 10 percent disabling thereafter.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J.S.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972.

These matters come before the Board of Veterans' Appeals (Board) from July 2010, November 2013 and February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the July 2010 decision, the RO denied entitlement to a TDIU.  Further, in the November 2013 rating decision, the RO increased the rating for left lower extremity neuropathy to 30 percent and increased the rating left upper extremity neuropathy to 20 percent, both effective September 4, 2013.  Finally, in the February 2015 rating decision, the RO awarded service connection for anxiety disorder and assigned an initial 30 percent rating.  

With respect to the issue of entitlement to a TDIU, the Veteran testified before a Veterans Law Judge (VLJ) at a June 2014 video conference hearing.  A transcript of the hearing has been associated with the record.  In August 2014, the Board remanded this matter for further development.  

In August 2015, the Veteran was informed that the VLJ who conducted the hearing was no longer employed by the Board and gave the Veteran the option to appear at another Board hearing.  However, as the Veteran did not respond, the Board assumes that the Veteran does not want another hearing and, thus, will proceed with the issuance of this decision.  

In July 2015, the RO reduced the rating for left lower extremity neuropathy to 20 percent, effective October 1, 2015.  Likewise, in a March 2016 rating decision, the RO again reduced the rating for left lower extremity neuropathy to 10 percent as well as reduced the rating for left upper extremity neuropathy to 10 percent, both effective January 29, 2016.  With respect to the initial reduction, effective October 1, 2015, the RO provided notice of such proposed reduction in April 2015.  However, it does not appear that appropriate notice was provided with respect to the subsequent rating reductions, effective January 29, 2016.  Nevertheless, as the Board decides herein that those reductions were not proper and has awarded a TDIU throughout this period, there is no prejudice to the Veteran with the issuance of this decision.  

In July 2015, the RO also increased the disability rating for anxiety disorder to 50 percent, effective May 5, 2015.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore remains in appellate status and has been characterized as set forth on the front page of this decision. 

Additional evidence has been associated with the record that has not been considered by the Agency of Original Jurisdiction (AOJ).  In December 2015 and June 2016, the Veteran's representative waived AOJ consideration of such evidence.  As such, the Board may properly consider this evidence.  

This appeal was processed using the paperless, electronic Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing systems.  


FINDINGS OF FACT

1.  From the date of award of service connection, February 19, 2013, the Veteran's adjustment disorder with mixed depression and anxiety has resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as a depressed mood, anxiety, sleep impairment, mild memory loss and disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  Prior to October 1, 2015, the Veteran's neuropathy of the left lower extremity approximated no more than severe incomplete paralysis of the internal popliteal nerve (tibial).  

3.  At the time of the April 2015 rating decision, the 30 percent rating for neuropathy of the left lower extremity has been in effect less than five years and the evidence of record at that time demonstrated sustain improvement as clinical evaluation of the internal popliteal nerve (tibial) was normal. 

4.  From October 1, 2015 to January 29, 2016, the Veteran's neuropathy of the left lower extremity approximated no more than moderate incomplete paralysis of the sciatic nerve, with no objective deficits observed with respect to the internal popliteal nerve (tibial).

5.  From January 29, 2016, the Veteran's neuropathy of the left lower extremity has more nearly approximated moderate incomplete paralysis of the sciatic nerve, with no objective deficits observed with respect to the internal popliteal nerve (tibial); the evidence of record at the time failed to demonstrate a sustained improvement of neuropathy of the left lower extremity.

6.  Prior to January 29, 2016, neuropathy of the left upper extremity approximated no more than moderate, incomplete paralysis of the ulnar nerve of the minor extremity.

7.  From January 29, 2016, neuropathy of the left upper extremity has more nearly approximated moderate, incomplete paralysis of the ulnar nerve of the minor extremity; the evidence of record at the time failed to demonstrate a sustained improvement of neuropathy of the left upper extremity.

8.  From February 19, 2013, the date of award of service connection for anxiety disorder, the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  From the date of award of service connection, February 19, 2013, the criteria for an initial 50 percent rating, but no higher, for adjustment disorder with mixed depression and anxiety have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, Part 4, including §§ 4.7, 4.130, Diagnostic Code 9400 (2015).

2.  Prior to October 1, 2015, the criteria for a rating in excess of 30 percent for neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8524 (2015).

3.  From October 1, 2015 to January 29, 2016, the criteria for a rating in excess of 20 percent for neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8520 (2015).

4.  From January 29, 2016, the criteria for a 20 percent rating, but no higher, for neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8520 (2015).

5.  Prior to January 29, 2016, the criteria for a rating in excess of 20 percent rating, for neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8516 (2015).

6.  From January 29, 2016, the criteria for a 20 percent rating, but no higher, for neuropathy of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8516 (2015).

7.  Effective February 19, 2013, the criteria for a TDIU has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As in regards to the initial evaluation for anxiety disorder, where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

However, as in regard to the claims for increased ratings for the Veteran's neuropathy of the left lower and upper extremities, where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Again, separate ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires.  The Veteran will be notified of the proposed reduction, that he has 60 days to present evidence showing why the reduction should not be implemented, and that he may request a hearing.  38 C.F.R. § 3.105(e).  With respect to the initial reduction for left lower extremity neuropathy, the Board observes that the RO did comply with § 3.105(e) in that the Veteran was informed of the proposed action in April 2015.  He was notified of the opportunity to present additional evidence within a 60-day period as well as his right to request a personal hearing.  Thereafter, the reduction was effectuated in the July 2015 rating decision.  However, with respect to the subsequent reductions of the ratings assigned to neuropathy of the left lower and upper extremities effectuated in the March 2016 rating decision, it does not appear that the Veteran received proper notice.  Nevertheless, it appears that his overall combined rating stayed the same and thus, such notice is not required.  Regardless, the Board finds below that these reductions were not proper.  

The criteria governing certain rating reductions for certain service-connected disabilities is found in 38 C.F.R. § 3.344.  The Court stated that this regulation applied to ratings that had been continued for long periods of time at the same level (five years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  In the present case, the ratings for neuropathy of the left lower and upper extremities were in effect less than 5 years at the time of the rating reductions, and thus the provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability evaluations do not apply; reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421.  

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Dofflemyer, supra, at 277.

      
A) Anxiety Disorder

The Veteran is seeking an initial rating in excess of 30 percent for his service-connected anxiety disorder prior to May 5, 2015, and in excess of 50 percent thereafter.  Anxiety Disorder is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Pursuant to that General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

The next-higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Veteran filed a claim for service connection on February 19. 2013.  He was afforded a VA examination in January 2015 to determine the etiology of his diagnosed anxiety disorder.  The electronic record was reviewed.  The examiner found that the Veteran's anxiety disorder was directly due to his service-connected chronic back condition.  He reported chronic worrying, irritability and sleep disturbance.  His current alcohol use was an attempt to self-medicate both back pain and symptoms of anxiety.  The examiner also diagnosed alcohol use disorder and indicated that it was not possible to differentiate between the symptoms as the Veteran's alcohol use was likely an attempt to self-medicate physical/psychiatric symptoms.  Alcohol use and anxiety can be mutually aggravating, and therefore delineation is speculative.  The examiner also indicated that while a mental disorder had been diagnosed, the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

The Veteran was married in 1971.  He was still married, but reported they had been living apart for the past 25 years of the 44-year-marriage.  He indicated that he "can't get along with anybody."  The Veteran indicated estrangement from other family members.  He reported two adult sons, with whom he had minimal contact.  The Veteran currently lived alone, but visited his wife three to four times per week, and reported that one friend visited him one to two times per week.  The Veteran denied any additional social interaction.  The Veteran indicated sporadic employment since service.  He said that he was unable to sustain employment for very long due to back problems.  He reported taking up farming for most of his life.  He also reported that he was currently unemployed.  He indicated that he still worked in his garden, and raised his own food.   The examiner observed anxiety, chronic sleep impairment and mild memory loss.  

On examination, the Veteran endorsed symptoms of anxiety.  He reported on-going worries and irritability was endorsed.  The Veteran denied history of panic attacks or any depressive symptoms.  He also denied any history of suicidal ideation.  He reported sleep problems and short-term memory problems.  The Veteran was appropriately groomed.  He presented with fair eye contact and was alert as well oriented.  The Veteran's speech was somewhat pressured, and he presented as somewhat vague during the exam.  He appeared uncomfortable, and fidgeted through exam.  There was no delusional thinking present.  He denied auditory or visual hallucinations as well any current suicidal or homicidal ideation.  His thought process was somewhat confused.  His mood was anxious, with a congruent affect.  He presented with slight attention or memory difficulties during exam.  The Veteran presented with fair insight and his judgement was intact.

In support of his claim, the Veterans submitted a Mental Disorders Disability Benefits Questionnaire (DBQ) completed by a private examiner in May 2015.  The examiner noted a diagnosis of anxiety disorder.  The Veteran reported that he was unable to enjoy the simplest of activities.  The examiner found that the Veteran suffered from occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported being married once, but had been separated for 30 years and had four adult children.  He denied being in a significant relationship and lived alone.  He kept his struggles to himself and he did not want to burden others.  He was socially isolated and withdrawn.  The examiner noted the following symptoms: depressed mood, anxiety, suspiciousness, near continuous panic or depressions affecting ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.

On examination, the Veteran's attention was normal and concentration appeared variable.  He reported increased trouble with short-term memory.  He struggled to remember basic information.  His speech was normal and thought content was appropriate.  Organization of thought was goal directed and there was no report of overt hallucinations.  His mood was anxious and nervous and affect was restricted.  He reported feeling anxious and depressed.  He endorsed symptomatology of anxiety.  He was vague, suspicious and seemed rather paranoid.  He seemed cautious of this important interaction.  It was noted that he received assistance from his daughter handling household finances.  

Give the apparent conflicting medical examinations only a few months apart, the Veteran was afforded another VA examination in June 2015 to address these discrepancies.  The examiner noted a diagnosis of adjustment disorder with mixed anxiety and depressed mood, chronic.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran continued to live alone. He reported that he could not get along with anybody.  He also stated that he remained married to his wife and visited frequently.  He had six grown children ranging from 43 to 30 years old.  He saw them on occasion but was unhappy with their choices.  One daughter mailed out his bills for him.  However, he reported no close support.  He had one friend who came over and they bartered goods.  He also reported that he had no interests.  He stated that used to fish, but could not do anything now because of his back. 

On examination, the Veteran's attire was casual with fair hygiene.  He was difficult to understand at times likely due to missing some teeth.  Eye contact was good and affect was stable.  His mood was irritable.  He was aggravated with VA and described some depressed mood due to limitations such as decreased contact with family due to irritability and unable to sustain work due to pain.  His attention was good and he was oriented times 3.  He did worry, but his thought processes and content were unremarkable.  He understood the outcome of behavior.  He denied hallucinations and delusions.  He also denied suicidal/homicidal thoughts.  He had good impulse control and no memory problems were noted.  He can only sleep one and half to two hours at a time due to back pain.  He is able to drive although long distances caused pain.  He did the grocery shopping, but again ate frozen dinners as he was unable to cook due to back pain.  He bathed daily and brushed his teeth.  The examiner observed depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  

The examiner also noted that she had reviewed the conflicting medical evidence.  However, she was unable to determine why there was so much variation between the two examiners' reports.  However, the examiner continued that after meeting with the Veteran, reviewing all pertinent records and assessing current functions, it would be appear that the Veteran had moderate impairment due to his depressed mood and anxiety.  These symptoms usually manifest as irritability and avoidance of activities and people that could escalate his mental health symptoms.  

Based on the evidence of record, and resolving all benefit of the doubt in favor of the Veteran, the Board finds that a 50 percent rating for his adjustment disorder with mixed depression and anxiety is warranted from the date of award of service connection, February 19, 2013.  During the course of the appeal, the Veteran exhibited symptoms that were more consistent with those characteristic of the criteria for a 50 percent rating, such as depression, anxiety, impairment of memory, and disturbances of motivation and mood.  Further, he reportedly showed difficulty in establishing and maintaining effective work and social relationships.  In this regard, the evidence showed limited social interaction throughout the course of the appeal.  In sum, the Veteran's disability picture more nearly approximates the criteria for a 50 percent rating.  As the Veteran's symptoms have been consistent throughout the appeal process, the Board finds that the 50 percent rating should be effective from the date of award of service connection, February 19, 2013.    

Nevertheless, after reviewing the totality of the evidence, the Board concludes that the preponderance of the evidence is against a finding of occupational and social impairment with deficiencies in most areas so to warrant the next higher rating of 70 percent throughout the course of the appeal.  The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  However, the Court further indicated that without those examples, differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous.  Id at 442.   

In view of the aforementioned evidence, the Board finds that the Veteran's adjustment disorder with mixed depression and anxiety is primarily characterized by the following signs or symptoms: mild memory loss, depressed mood, anxiety, sleep impairment, and disturbances in mood and motivation.  Essentially, the Board finds that the Veteran's symptoms are similar to many of those contemplated by the currently assigned 50 percent rating.  In particular, the General Rating Formula lists, inter alia, impaired memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired judgment, among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  These are not unlike those the Board finds to be associated with this Veteran's adjustment disorder with mixed depression and anxiety.  Id.  

Further, the Board also finds that the Veteran's anxiety symptoms cause occupational and social impairment to a moderate degree as characterized by the most recent VA examiner.  Given the frequency, nature, and duration of those symptoms, as reflected in the medical evidence, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a Veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  Importantly, the most recent VA examiner clearly determined that the Veteran exhibited occupation and social impairment with difficulty in establishing and maintaining effective social and work relationships, which is considered in the criteria for a 50 percent rating.  

Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio, supra, at 117.  That is, simply because this Veteran has depressed mood, and because the 70 percent level contemplates a deficiency these symptoms among other areas, does not mean his adjustment disorder with mixed depression and anxiety rises to the 70 percent level.  Indeed, the 50 percent criteria contemplate some form of mood impairment.  Again, the VA examinations showed that he was adequately groomed, with rational and goal directed thought processes.  He consistently denied suicidal and homicidal ideation as well as hallucinations and delusions.  Moreover, the evidence does not show he was precluded from activities of daily living.  In this regard, the most recent VA examiner documented that the Veteran did his grocery shopping, bathed daily and brushed his teeth.   

The Board recognizes that the May 2015 private DBQ indicated more severe impairment and found that the Veteran suffered from deficiencies in "most areas".  However, the symptoms described by the examiner are reflected in the current 50 percent criteria.  Moreover, there was an indication in the report that the Veteran was vague and overly cautious during the interaction.  This examiner found that his speech was normal, though was goal directed and there were no overt hallucinations.  There were also no findings of suicidal or homicidal ideation.  Although the examiner observed that he Veteran could not function independently, the remaining evidence clearly shows that the Veteran lived alone and performed his activities of daily living.  As such, this examination does not appear to be an accurate reflection of the Veteran's disability level.  Again, the most recent VA examiner considered this report and still found that the Veteran's adjustment disorder with mixed depression and anxiety was only to a moderate degree.  Thus, in the Board's view, as discussed above, the demonstrated symptomatology does not persuasively show that the regulatory criteria for a 70 percent rating have been met given the Veteran's actual symptomatology.  

In sum, the Veteran's symptoms do not more nearly approximate the criteria for a 70 percent disability rating.  The criteria for a 50 percent rating appear to more accurately describe the Veteran's level of social and occupational impairment, including disturbances in motivation and mood and difficulty in establishing social relationships.  The Board finds that his adjustment disorder with mixed depression and anxiety impairment is adequately contemplated by the currently assigned 50 percent rating.  

In determining that the criteria for a rating in excess of 50 percent for the Veteran's service-connected anxiety disorder are not met, the Board has considered the applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan, supra.

Importantly, at no point during the course of the appeal has the Veteran exhibited symptoms more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, he has not shown symptoms such as obsessional rituals or neglect of personal hygiene.  Further, his anxiety or depression did not affect his ability to function independently.  Although separated, he has been able to maintain a relationship with his spouse as well as a friend for many years.  Furthermore, the Veteran's speech was never illogical, obscure or irrelevant.  Rather his speech was normal rate, rhythm and amount.  He was consistently alert and oriented to place and person.  There was no impairment of thought processes or communication.  Memory testing at the most recent examination was normal.  Importantly, as noted above, he has been able to perform his activities of daily living.  

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his adjustment disorder with mixed depression and anxiety.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, in the instant case, the Board finds that the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  Significantly, the Board contemplated the Veteran's statements in awarding a 50 percent rating throughout the course of the appeal from the date of award of service connection.  In sum, the lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has also considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected anxiety disorder; however, the Board finds that his symptomatology has been adequately rated throughout the appeal period.  Therefore, assigning further staged ratings for such disability is not warranted.  

Based on the evidence of record, the Board finds that a 50 percent disability rating, but no higher, is warranted, effective the date of the award of service connection, February 19, 2013.  However, the preponderance of the evidence is against a rating in excess of 50 percent at any point since the award of service connection.  In making this determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the assignment of higher ratings, the benefit of the doubt doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

      B) Neuropathy of the Left Lower Extremity

In the November 2013 rating decision, the RO awarded a 30 percent rating for the Veteran's neuropathy of the left lower extremity, effective September 4, 2013 under Diagnostic Code 8524 for severe incomplete paralysis of the internal popliteal nerve (tibial).  Subsequently, in April 2015, the RO proposed to decrease the rating to 20 percent under Diagnostic Code 8520 for moderate incomplete paralysis of the sciatic nerve, effective October 1, 2015, which was subsequently done in a July 2015 rating decision.  The RO again decreased the rating to 10 percent under the same code, effective January 29, 2016.  

Diagnostic Code 8524 provides the rating criteria for paralysis of the internal popliteal nerve (tibial), and therefore neuritis and neuralgia of that nerve. 38 C.F.R. § 4.124a.  A 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis and a 30 percent rating severe incomplete paralysis. Id.  A maximum 40 percent rating is warranted for complete paralysis with plantar flexion lost, frank adduction of foot impossible, flexion and separation of toes abolished; no muscle in sole can move; in lesions of the nerve high in popliteal fossa, plantar flexion of foot is lost.  Id.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520 for paralysis of the sciatic nerve.  Under this code, a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

The Board notes that the terms "mild," "moderate," "moderately severe," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  Although a medical examiner's use of descriptive terminology such as "mild" is an element of evidence to be considered by the Board, it is not dispositive of an issue.  The Board must evaluate all evidence in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran was afforded a VA examination in September 2013.  The electronic record was reviewed.  The examiner noted a diagnosis of left lower extremity neuropathy associated with the Veteran's lumbar degenerative disc disease.  The Veteran reported severe intermittent pain in the left lower extremity as well as moderate paresthesias and/or dysesthesias.  Muscle strength was normal and there was no muscle atrophy.  Deep tendon reflexes were also normal.  However, sensation was decreased in the left lower leg ankle and foot/toes.  The Veteran's gait was antalgic due to severe sural sensory neuropathy.  The examiner observed severe incomplete paralysis of the internal popliteal (tibial) nerve and posterior tibial nerve of the left lower extremity.  There was no functional impact on the Veteran's ability to work.  

The Veteran was afforded another VA examiner in March 2015.  The examination documented decreased muscle strength in the left great toe extension.  Reflexes were normal, except for 1+ bilaterally in the knees.  Again, sensation was diminished in the lower leg/ankle and foot toes on the left side.  The Veteran reported moderate constant pain and severe intermittent pain in the left lower extremity, severe paresthesias and/or dysesthesias and moderate numbness.  The examiner described the Veteran's radiculopathy as moderate.  However, this examiner found that the internal popliteal (tibial) nerve and posterior tibial nerve were normal, but the Veteran had moderate incomplete paralysis of the sciatic nerve.  

Essentially, the same results were documented in a subsequent January 2016 examination.  However, at this time, the Veteran reported severe constant pain and numbness.  Moreover, muscle strength was diminished in the knees and ankles, but reflexes were normal.  Further, at this time, the Veteran had trophic changes attributed to his peripheral neuropathy characterized by loss of extremity hair, smooth shiny skin.  The examiner again found that the Veteran had moderate incomplete paralysis of the sciatic nerve.  He explicitly stated that there was no pathology to render a diagnosis with respect to paralysis of the internal popliteal nerve.  

Prior to October 1, 2015

The Board now turns to whether a rating in excess of 30 percent is warranted prior to October 1, 2015.  Here, there is no evidence of complete paralysis of the internal poplitea nerve to warrant a higher 40 percent disability rating under Diagnostic Code 8524.  Specifically, the September 2013 VA examiner determined that the Veteran had severe incomplete paralysis.  There were no objective findings of complete paralysis characterized by plantar flexion lost, frank adduction of foot impossible, flexion and separation of toes abolished; no muscle in sole can move; in lesions of the nerve high in popliteal fossa, plantar flexion of foot is lost.  Moreover, muscle strength and deep tendon reflexes were normal and there was no muscle atrophy.  In sum, the Veteran's neuropathy was wholly sensory.  

The Board recognizes that the other VA examinations indicate that the sciatic nerve was involved.  However, a rating in excess of 30 percent would not be warranted under Diagnostic Code 8520 for incomplete paralysis of the sciatic nerve as there must be finding of moderately severe incomplete paralysis.  Moreover, separate ratings under each of these diagnostic codes (Diagnostic Codes 8524 and 8520) would entail compensating the Veteran twice for the same symptoms.  See 38 C.F.R. § 4.14.  Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  

In conclusion, the preponderance of the evidence is against a rating in excess of 30 percent prior to October 1, 2015.  In reaching this decision, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

From October 1, 2015 to Present

The Board must also determine whether a rating in excess of 20 percent is warranted for neuropathy of the left lower extremity from October 1, 2015 and whether a rating in excess of 10 percent is warranted from January 29, 2016.  Initially, the Board observes that as the January 2016 VA examiner described the Veteran's disability as moderate incompletely paralysis of the sciatic nerve, the reduction to 10 percent, effective January 29, 2016, was not proper as there was no sustained improvement and a 20 percent rating is warranted from October 1, 2015 to the present.  

However, the Board finds that a rating in excess of 20 percent during this period is not warranted.  Based on the medical evidence of record, the Board finds that the Veteran's disability picture from October 1, 2015 is consistent with moderate incomplete paralysis of the sciatic nerve.  In this regard, both the March and January 2016 VA examiners characterized the Veteran's neuropathy picture as moderate.  There was no objective finding of moderately severe incomplete paralysis to warrant a 40 percent rating or higher.  Moreover, both of the VA examiners found no deficit of the internal popliteal (tibial) nerve and posterior tibial nerve.  As no deficits were observed at the VA examinations, the Board finds that there was sustained improvement in the Veteran's disorder warranting the reduction to 20 percent, and higher rating is not warranted.  In sum, the Veteran's neuropathy of the left lower extremity from October 1, 2015 was consistent with no more than moderate incomplete paralysis of the sciatic nerve, warranting the current 20 percent rating under Diagnostic Code 8520. 

Again, the Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability ratings reflect.  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  In sum, the lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected neuropathy of the left lower extremity; however, the Board finds that the Veteran's symptomatology has been stable.  Therefore, assigning staged ratings for such disability is not warranted.  

In conclusion, the Board finds that a 20 percent rating, but no higher, is warranted throughout from October 1, 2015.  However, the preponderance of the evidence is against a higher rating during this period.  In reaching this decision, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

      C.  Neuropathy of the Left Upper Extremity

In the November 2013 rating decision, the RO awarded a 20 percent rating for the Veteran's neuropathy of the left upper extremity, effective September 4, 2013 under Diagnostic Code 8516 for moderate incomplete paralysis of minor extremity of the ulnar nerve.  Subsequently, the RO decreased the rating to 10 percent under the same code, effective January 29, 2016.  

Initially, the Board notes that the Veteran is right-handed, and thus his left side is his minor side.  Under Diagnostic Code 8516, mild incomplete paralysis is rated 10 percent on the minor side.  Moderate incomplete paralysis is rated 20 percent on the minor side.  Severe incomplete paralysis is rated 30 percent on the minor side. Complete paralysis of the ulnar nerve, the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, is rated 50 percent on the minor side.  38 C.F.R. § 4.124a.

At the September 2013 VA examination, the examiner noted a diagnosis of left upper extremity neuropathy.  The Veteran reported mild intermittent pain of the left upper extremity.  Muscle strength testing and deep tendon reflexes were normal.  Further, there was no muscle atrophy.  Sensory examination showed decreased sensation in the inner/outer forearm.  The examiner found that the Veteran suffered from moderate incomplete paralysis of the ulnar nerve.  There was no functional impact on the Veteran's ability to work.  

At the January 2016 VA examination, the examiner found mild incomplete paralysis of the ulnar nerve of the left extremity.  All other nerves of the upper extremity were evaluated as normal.  On examination, muscle strength was diminished in elbow flexion and extension, wrist flexion and extension and grip.  However, there was no muscle atrophy and reflexes were normal.  Sensation was again decreased in the inner/outer forearm.  

Although the January 2016 VA examiner described the Veteran's disability as mild incomplete paralysis of the ulnar nerve, the Board finds that as the same symptoms were reported as well as the essentially the same objective findings, the reduction to 10 percent, effective January 29, 2016, was not proper as there was no sustained improvement and a 20 percent rating is warranted throughout the course of the appeal.

However, there is no evidence of severe incomplete paralysis of the ulnar nerve to warrant a higher 30 percent disability rating during this appeal period.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  Specifically, both VA examiners determined that the Veteran had mild to moderate symptoms in the left upper extremity.  Only the ulnar nerve of the left upper extremity was affected, and there was no atrophy and reflexes were normal.  

The Board has considered the application of the remaining Diagnostic Codes under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's neuropathy of the left upper extremity, but finds none are raised by the medical evidence.

In conclusion, the Board finds that a 20 percent rating, but no higher, is warranted throughout the course of the appeal.  However, the preponderance of the evidence is against a higher rating.  In reaching this decision, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

      D.  Extraschedular Consideration

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected adjustment disorder with mixed depression and anxiety as well as neuropathy left lower and upper extremities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  In this regard, with respect to the Veteran's adjustment disorder with mixed depression and anxiety, his symptoms are adequately contemplated in the rating criteria.  The rating schedule fully contemplates the described psychiatric symptoms as well as the Veteran's level of social and occupational impairment, and provides for ratings higher than that assigned based on more significant functional impairment.  See Mauerhan, supra. 

Further, with respect to the Veteran's neuropathy of the left lower and upper extremities, the Veteran's assigned disability ratings contemplate his current neurological deficits, including pain, functional limitations, and numbness.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disorders.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's low back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

III.  TDIU

The Veteran is also seeking entitlement to a TDIU.  He reports that he is unable to work due to his service-connected disabilities.  

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran filed an application for a TDIU in April 2010.  At the time of his application and since December 9, 2008, the Veteran was service-connected for low back disorder, rated as 60 percent disabling; neuropathy of the left lower extremity associated with low back disorder, rated as 20 percent disabling; and neuropathy of the left upper extremity associated with low back disorder, rated as 10 percent disabling.  His total combined rating was 70 percent.  See 38 C.F.R. § 4.25.  As the Veteran had at least one disability is ratable at 40 percent or more, and a combined rating of 70 percent or more, the Veteran's service-connected disabilities satisfied the schedular criteria for a TDIU.  38 C.F.R.  § 4.16(a).  

However, in an October 2011 rating decision, the RO decreased the Veteran's disability rating for his low back to 10 percent, effective January 1, 2012.  As such, as of January 1, 2012, the Veteran's combined rating was 40 percent and the Veteran did not meet the scheduler criteria for a TDIU.  In June 2012, the RO increased the disability rating for the low back to 20 percent, effective May 14, 2012.  However, this award did not change the combined rating and thus, the scheduler criteria were still not met.  

Nevertheless, as discussed above, the Veteran has now been awarded a 50 percent disability rating for his anxiety disorder, effective February 19, 2013.  In turn, the Veteran's combined rating since that date has been at least 70 percent.  As the Veteran had at least one disability ratable at 40 percent or more, and a combined rating of 70 percent or more, the Veteran's service-connected disabilities satisfied the schedular criteria for a TDIU since February 19, 2013.  38 C.F.R.  § 4.16(a).  

In sum, the Veteran met the scheduler criteria for a TDIU from December 9, 2008, to January 1, 2012 and from February 19, 2013 to the present.  However, he did not meet the scheduler criteria from January 1, 2012 to February 19, 2013.  Thus, as the Veteran's service-connected disabilities did not meet the schedular criteria for a TDIU during this period, the Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension (C&P) Service.

With respect to the periods from December 9, 2008, to January 1, 2012 and from February 19, 2013 to the present, the remaining inquiry is whether such disabilities render the Veteran unable to secure or follow a substantially gainful occupation.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  

In his April 2010 application for a TDIU, the Veteran reported that he became too disabled to work in January 1988 when he last worked as a foreman.  He indicated that he was unable to work due to his back disorder, neuropathy and heart condition. In its July 2010 rating decision, the AOJ initially determined that as there was a likelihood of improvement with respect to the Veteran's back condition, a TDIU must be denied.  

In April 2011, the Veteran was afforded a VA fee-based examination.  On physical examination, no motor or sensory deficits were appreciated with respect to the Veteran's neuropathy of the left upper and low extremities.  The Veteran reported that the effect on his occupation and daily activities during flares was that he had the complete inability to do anything.  The examiner indicated that none of the Veteran's symptoms could be confirmed on examination.  Likewise, examination of the low back was essentially normal with no functional limitations observed.  The examiner indicated that the only objective finding was x-ray findings of degenerative arthritis.  The examiner opined that it was not likely that the Veteran's service-connected neuropathy of the left upper and lower extremities "would render him to have total social and occupational impairment."  The physician who provided this opinion reasoned that the Veteran was very amicable during the examination and that no significant deficits were identified to confirm total social and occupational impairment.

In a February 2012 addendum, the same examiner explained that no problem had been noted with the Veteran's spine that would render him with significant impairments.  There was no neuropathy and the examiner could "not find any evidence of social or occupational impairment other than subjectively."

A May 2012 VA fee-based examination identified decreased range of motion and pain on movement for the back.  The examiner noted that the Veteran's low back disorder impacted his ability to work as he was unable to work as a farmer.  However, as noted above, the September 2013 VA examiner again indicated that the Veteran's neuropathy of the left upper and lower extremities did not impact his ability to work.  

In the August 2014 remand, the Board found that the April 2011 examination with February 2012 addendum opinion was insufficient because they addressed whether the Veteran's service-connected disabilities caused "total social and occupational impairment."  However, this was not the correct standard by which to determine whether a TDIU is warranted.  Rather, a TDIU is warranted when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  As such, the Board remanded the claim for another examination.  

On remand, the Veteran was afforded a VA examination in March 2015.  The examiner found that the Veteran's nerve disorders did impact his ability to work.  The examiner opined that the Veteran was unable to participate in heavy physical labor requiring prolonged standing, walking, heavy lifting, pushing, and pulling.  The Veteran was also unable to participate in sedentary employment involving repetitive use of the left upper extremity or employment involving the use of repetitive vibratory equipment (left upper extremity).  Nevertheless, in their totality, residuals of the lumbar spine condition, left lower extremity neuropathy, and left upper extremity neuropathy, did not make this Veteran unemployable.  The Veteran's right upper extremity had normal strength, and normal innervation and, thus, he is able to perform sedentary employment.

As noted above, the May 2015 private mental disorders DBQ found that the Veteran that the Veteran had occupation impairment with deficiencies in most areas, such as work.  The private examiner determined that the Veteran could not sustain the stress from a competitive work environment or be expected to engage in gainful activity due to his anxiety disorder.  Additional, the neuropathy of the left lower extremity and left upper extremity as well as lumbar spine had caused his anxiety disorder.  

Further, an October 2015 private opinion determined that it is as likely as not that the combination of pain and limitations caused by the Veteran's service-connected impairments prevented him from being able to work at a substantial gainful level.  The examiner noted the September 2013 and March 2015 VA examinations that showed constant lower back pain and pain with walking.  The examiner also noted that the March 2015 VA examination for nerves found the Veteran to be in constant moderate pain.  The private examiner noted that the VA examiner found that the Veteran could engage in sedentary employment.  However, he felt that the Veteran would not be able to complete a sedentary job at a substantial gainful level.  He observed that due to back problems and left lower extremity neuropathy, the Veteran was unable to sit, stand or walk for long periods at a time. The pain and numbness in the left upper extremity caused poor manual dexterity and would interfere with his ability to lift, carry, push, or pull objects.  He continued that it was well known that pain also interferes with the ability to focus and concentrate and records show he has constant moderate and intermittent severe pain.  The Veteran was prescribed Lortab and narcotics that also contribute to decreased focus, concentration, and memory.  The examiner concluded that if performed at all, sedentary work would need to be part-time, probably no more than 3-4 hours a day a maximum of 2-3 days a week.  The job would also need to allow unscheduled breaks and be flexible enough for him to call in on days he did not feel well enough to work.  

Initially, after reviewing the totality of the evidence, the Board finds that the evidence of record shows that the Veteran has been precluded from substantially, gainful employment since the award of service connection for his adjustment disorder with mixed depression and anxiety, effective February 19, 2013, due to the functional impairment caused by this adjustment disorder in conjunction with the functional limitations of his service-connected back and neuropathy of the left upper and lower extremities.  The March 2015 VA examiner clearly found that the Veteran would be unable to perform heavy physical labor.  However, the examiner continued that the Veteran's spine condition with his neuropathy did not make him unemployable as he was able to perform sedentary employment due to his normal right upper extremity.  Although the March 2015 VA examiner indicated that the Veteran would be able to perform sedentary employment, the October 2015 private opinion found that he would only be able to perform sedentary work part time as the Veteran was in constant moderate and intermittent severe pain.  The examiner also continued that the medications that the Veteran took for his disabilities contributed to decreased focus, concentration and memory, which also impaired his ability to work.  Significantly, May 2015 private DBQ and June 2015 VA examination also indicated that the Veteran could not sustain the stress of a competitive work environment.  Thus, when considering the totality of the functional impairment caused by his service-connected disabilities, as well as taking into consideration his work history, and when resolving all doubt in his favor, it would seem that he would be precluded from substantially gainful employment.  In sum, the Board finds that the evidence showed that his functional impairment due to his service-connected disabilities render him unable to maintain or sustain substantially gainful employment as of February 19, 2013.    

However, the Board finds that the evidence of record fails to show that the Veteran was precluded from substantially gainful employment prior to February, 19, 2013.  
The Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Despite the Veteran's assertions to the contrary, there is no objective evidence that his service-connected disabilities alone precluded him from securing or maintaining substantially gainful employment during this period.  

Prior to February 19, 2013, the Veteran was only service-connected for his low back and neuropathy disorders.  Although the Board previously determined that the August 2011 examiner did not provide the correct standard for addressing TDIU, the examiner did address the functional effects of the Veteran's back and neuropathy and found no significant deficits.  Likewise, in the February 2012 addendum opinion, the examiner again found no significant impairments.  See Floore, cited above.  Although the May 2012 examiner indicated that the Veteran's low back disorder did impact his ability to work as a farmer, the functional impairment outlined by the examiner still did not demonstrate that the Veteran could not sustain substantially gainful employment.  Likewise, the September 2013 examiner again found that the Veteran's neuropathy did not impact his ability to work.  In sum, while the examiners observed limitations that impacted the Veteran's ability to work, there is simply no competent medical evidence to support the finding that the Veteran's disabilities, either alone or in combination, precluded his ability to work prior to February 19, 2013.  

Although subsequent medical evidence indicates that the Veteran's back and neuropathy disorders affected his ability to be employed, this evidence did not address the period in question.  Again, on remand, the March 2015 examiner indicated that the Veteran would be able to perform sedentary employment.  Although the October 2015 private examiner indicated that he would not be able to perform sedentary employment more than part time, the only evidence referred in the examination report to support this finding was the September 2013 and March 2015 examination reports, which again, do not address the functional limitations during the period in question.  The medical evidence addressing the period in question does not show any significant functional impairment caused by the Veteran's back and neuropathy disorders.  Moreover, the Veteran's anxiety disorder contributed to the Veteran's inability to perform sedentary employment.  Given the lack of documented functional impairment due to his service-connected disabilities prior to February 19, 2013, the Veteran would not have been precluded from employment based on his service-connected disorders.  See Geib.  

Furthermore, to the extent that the Veteran and/or his representative have attempted to establish the Veteran's entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that neither the Veteran nor his representative is shown to possess expertise in medical or vocational matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Rather, while they are competent to describe the Veteran's symptoms from his service-connected disabilities, they are not competent to offer an opinion regarding the functional impact such has on his ability to maintain gainful employment.  Hence, the lay assertions in this regard have no probative value and are outweighed by the more probative medical evidence.  In this regard, the competent medical evidence offering detailed specific specialized determinations on the Veteran's functional impairment are the most probative evidence; the medical evidence also largely contemplates the Veteran's assertions concerning his employment and descriptions of symptoms.  

In conclusion, based on the evidence of record, when resolving all doubt in the Veteran's favor, the Board must conclude that the Veteran was unemployable due to his service-connected disabilities and that entitlement to TDIU is warranted, effective February 19, 2013.  38 U.S.C.A.  § 5107(b).  However, for the foregoing reasons, the Board finds that prior to February 19, 2013, the Veteran's service-connected disabilities do not preclude substantially gainful employment.  In conclusion, the preponderance of the evidence is against entitlement to a TDIU due to service-connected disabilities and, again, referral to the Director of C&P for extraschedular consideration is not warranted for the applicable period.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A. § 5107(b).  



ORDER


From February 19, 2013, a 50 percent rating, but no higher, for adjustment disorder with mixed depression and anxiety is granted, subject to the laws and regulations governing the payment of monetary awards.

Prior to October 1, 2015, a rating in excess of 30 percent for neuropathy of the left lower extremity is denied.

From October 1, 2015 to January 29, 2016, a rating in excess of 20 for neuropathy of the left lower extremity is denied. 

From January 29, 2016, a 20 percent rating, but no higher, for neuropathy of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary awards.

Prior to January 29, 2016, a rating in excess of 20 percent rating for neuropathy of the left upper extremity is denied.

From January 29, 2016, a 20 percent rating, but no higher, for neuropathy of the left upper extremity is granted, subject to the laws and regulations governing the payment of monetary awards.

From February 19, 2013, a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


